Citation Nr: 1008521	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-26 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for patellofemoral 
syndrome of the left knee, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased rating for sinusitis, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an initial rating in excess of 10 percent 
for right knee strain with degenerative changes.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 
1971 and from February to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 decision by the RO that, in 
pertinent part, denied ratings in excess of 30, 20, and 10 
percent, respectively, for PTSD, patellofemoral syndrome of 
the left knee, and sinusitis.

In April 2008, while the appeal of the aforementioned issues 
was pending, the RO granted service connection for right knee 
strain with degenerative changes and assigned a 10 percent 
evaluation therefor.  Thereafter, in August 2008, the Veteran 
submitted a VA Form 9 (Appeal to Board of Veterans' Appeals) 
wherein he indicated, among other things, that he was 
dissatisfied with the ratings assigned for his bilateral knee 
disorders.  In the Board's view, that submission can 
reasonably be construed as a notice of disagreement (NOD) 
with respect to the 10 percent rating assigned for service-
connected right knee strain.  38 C.F.R. § 20.201.  Thus far, 
he has not been furnished a statement of the case (SOC) that 
addresses that issue.  See, e.g., 38 C.F.R. § 19.29.  This 
matter is discussed in further detail, below.

The Board present decision is limited to a final adjudication 
of issues #1, 2, and 3, as enumerated above.  For the reasons 
set forth below, issue #4 is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by irritability, anxious 
mood, mood swings, sleep disturbance, exaggerated startle 
response, hypervigilance, flashbacks, intrusive thoughts, 
crowd avoidance, subjective difficulty with concentration, 
mild impairment of immediate memory, perfectionistic traits 
and checking behavior, and a possible decline in personal 
hygiene.  He has current global assessment of functioning 
(GAF) scores in the range of 59 to 60.  His affect is normal, 
and his disorder is not manifested by anything approximating 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once per week; impairment of 
long-term memory; impaired judgment or abstract thinking; 
suicidal ideation; periods of violence; spatial 
disorientation; or delusions or hallucinations.

2.  The Veteran's service-connected left knee disability is 
manifested by stiffness, tenderness, pain on use, abnormality 
of the meniscus, crepitus (i.e., popping), intermittent 
locking, effusions, and flareups.  He can fully flex and 
extend the knee, with pain-free flexion to at least 100 
degrees, pain-free extension from 130 to 0 degrees.  There is 
no objective evidence of additional loss of motion with 
repetitive use, and his disability is not shown to be 
manifested by ankylosis, instability, subluxation, genu 
recurvatum, or impairment of the tibia or fibula.

3.  The Veteran's sinusitis is manifested by complaints of a 
seemingly constant nasal drip, with increased congestion in 
the winter, and approximately one or two episodes of 
sinusitis per year that are accompanied by headaches and 
require antibiotics.  He has not undergone surgery for 
sinusitis, and his disability is not shown to be 
characterized by three or more episodes per year requiring 
bed rest and prolonged antibiotic treatment (lasting four to 
six weeks) or by more than six non-incapacitating episodes 
per year characterized by headaches, pain, and purulent 
discharge or crusting.

CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for the assignment of a rating in excess of 
20 percent for patellofemoral syndrome of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2009).

3.  The criteria for a rating in excess of 10 percent for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.7, 4.97, Diagnostic Codes 6510-6514 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks higher evaluations for PTSD, patellofemoral 
syndrome of the left knee, and sinusitis.  He maintains, in 
essence, that the currently assigned ratings do not 
adequately reflect the severity of his disabilities.  He says 
that his PTSD is manifested by, among other things, 
irritability, sleep disturbance, mood swings, and an 
exaggerated startle response.  He says that he has pain in 
his left knee on use, to include when he climbs stairs; that 
he hears snapping and popping sounds when he attempts to 
stand on the knee; that he experiences stiffness and 
intermittent "hitching" or "locking" of the knee; and that 
he has flareups of pain every three to four months.  He says 
that his sinusitis is manifested by a seemingly constant 
nasal drip, with increased congestion in the winter, and has 
offered testimony to the effect that he experiences 
approximately one or two episodes of sinusitis per year that 
are accompanied by headaches and require antibiotics.



I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).  Ordinarily, the notice with 
respect to each of these elements must be provided to the 
claimant prior to the initial unfavorable decision by the 
agency of original jurisdiction.  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify with respect to the issues that are 
currently being adjudicated.  By way of VCAA notice letters 
sent to the Veteran in June 2007 and May 2008, the RO 
informed the Veteran that, in evaluating his claims, it would 
consider evidence of the nature and symptoms of his 
conditions; the severity and duration of his symptoms; and 
the impact of his condition and symptoms on employment.  He 
was notified of the general manner in which disability 
ratings are assigned, and examples of the types of evidence 
he could submit, or ask VA to obtain, were also provided.  
Although the totality of the required notice was not provided 
until after the Veteran's claims were initially adjudicated, 
the claims were subsequently re-adjudicated in a November 
2008 supplemental SOC, thereby correcting any defect in the 
timing of the notice.  See, e.g., Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action 
is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claims that are 
currently being adjudicated.  The Veteran's service treatment 
records have been obtained, as have records of relevant post-
service private and VA medical care.  He has also been 
examined (in September 2007 and October 2008).  The reports 
of those examinations, taken together with other evidence of 
record, contain descriptions of impairment sufficient for the 
proper evaluation of his disabilities.  No further 
development action is required.

II.  The Merits of the Veteran's Appeal

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

A.  PTSD

PTSD is evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  A 30 
percent rating is warranted if the disorder is manifested by 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).

A 50 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted if 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) 
(indicating that the Secretary's use of the phrase "such 
symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation).

In the present case, the record shows that the Veteran was 
granted service connection for PTSD in July 1997.  The 
disorder was originally evaluated as 10 percent disabling, 
effective from June 1994.  In November 1999, the rating was 
increased to 30 percent, effective from July 1998.

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of a schedular evaluation in excess of 30 
percent for the Veteran's PTSD.  The Veteran's current 
complaints include irritability, mood swings, sleep 
disturbance, exaggerated startle response, hypervigilance, 
being uncomfortable in crowds, flashbacks, intrusive 
thoughts, and difficulty with concentration.  His wife and 
daughter endorse many of his reported symptoms, together with 
a decline in personal hygiene, and the medical evidence shows 
that his disability is objectively manifested by anxious mood 
and mild impairment of immediate memory with perfectionistic 
traits and checking behavior.  

The objective evidence also shows, however, that the Veteran 
has been described as attentive, clean, cooperative, and 
neatly or reasonably groomed on examination; that he is fully 
oriented as to person, time, and place; that his 
concentration is adequate; that his affect is normal; that 
his judgment, insight, and impulse control are good; that his 
remote memory is normal; that his speech, language, 
communication, and thought processes are unremarkable for 
serious deficiencies, with no evidence of delusions or 
hallucinations; and that he can appropriately interpret 
proverbs.  The evidence also shows that he has been married 
for more than 36 years; that he gets along fine with his wife 
and two daughters; that he has several friends with whom he 
gets along well; that he is gainfully employed at a full-time 
job; that he is able to function fully at work despite having 
difficulty with sleep; that he does not experience panic 
attacks; and that he does not exhibit inappropriate behavior.

The evidence shows, further, that the Veteran has never been 
hospitalized for PTSD, has no history of violence, denies 
homicidal and suicidal thoughts, has never attempted suicide, 
is not receiving treatment presently, and maintains 
involvement in a variety of track and field activities as an 
official.  It has also been reported that he is able to 
assist with yard work and can drive, shop, manage money, and 
make decisions.  In addition, the VA examiners who examined 
him in connection with his current claim have assigned him 
GAF scores in the range of 59 to 60; scores that are 
generally indicative of only "moderate" symptoms or 
"moderate" difficulty in social, occupational, or school 
functioning.  See American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994).

The Board acknowledges that that the Veteran has exhibited 
symptoms equivalent to some of those which would warrant a 
higher evaluation under the applicable criteria, including 
disturbances of mood, difficulty in adapting to stressful 
circumstances at work, difficulty in establishing and 
maintaining effective work relationships, and perhaps some 
degree of neglect with respect to personal hygiene.  
(Although the Veteran disputes the last of these.)  
Nevertheless, most of his psychiatric symptoms are rather 
moderate.  He does not exhibit anything approximating 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks that occur more than once per week; impairment of 
long-term memory; impaired judgment or abstract thinking; 
suicidal ideation; periods of violence; spatial 
disorientation; or delusions or hallucinations.  In addition, 
as noted above, his recent GAF scores are in the range of 59 
to 60.  Under the circumstances-given the totality of the 
evidence-it is the Board's conclusion that the Veteran's 
disability picture more nearly approximates the criteria 
required for the current 30 percent rating.  The weight of 
the evidence is against the assignment of a higher schedular 
evaluation.  Nothing in the hearing testimony establishes an 
entitlement to a higher rating.

B.  Left Knee

VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. 
§ 4.40 (2009).  To that end, section 4.40 provides that:

The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

With regard to disorders of the joints, applicable 
regulations provide that "the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes."  38 C.F.R. § 4.45 (2009).   To that end, 
the regulations provide that, when rating disabilities of the 
joints, inquiry will be directed to considerations such as:

	(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).

	(b)  More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).

	(c)  Weakened movement (due to muscle injury, 
disease, or injury of peripheral nerves, 
divided or lengthened tendons, etc.).

	(d)  Excess fatigability.

	(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.

	(f)  Pain on movement, swelling, deformity or 
atrophy of disuse.

Id.  The regulations further provide that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also to be 
considered.  Id. § 4.45(f).  See also 38 C.F.R. § 4.59 (2009) 
("The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability"); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Knee disabilities manifested by limitation of flexion are 
evaluated under the criteria set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2009).  A 10 percent rating is 
warranted for limitation of flexion to 45 degrees.  See 
38 C.F.R. § 4.71, Plate II (2009).  A 20 percent rating is 
warranted for limitation of flexion to 30 degrees, and a 30 
percent rating is warranted for limitation of flexion to 15 
degrees.  Id.  (The normal range of motion in the knee is 
from 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate II.)

Knee disabilities manifested by limitation of extension are 
evaluated under the criteria set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2009).  Ratings of 10, 20, 30, and 40 
percent are warranted when extension is limited to 10, 15, 
20, and 30 degrees, respectively.  The highest evaluation, 50 
percent, is warranted when extension is limited to 45 
degrees.  Id.

Knee disabilities manifested by recurrent subluxation and 
lateral instability are evaluated in accordance with the 
criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2009).  Ratings of 10, 20, and 30 percent, respectively, are 
warranted for slight, moderate, and severe recurrent 
subluxation or lateral instability.  Id.

Knee disabilities may also be rated under Diagnostic Codes 
5256, 5258, 5259, 5262, and 5263 (2009).  Under Diagnostic 
Code 5256, ratings of up to 60 percent are available for 
ankylosis of the knee.  Under Diagnostic Code 5258, a 20 
percent rating may be assigned for dislocation of the 
semilunar cartilage, with frequent episodes of "locking", 
pain, and effusion into the joint.  Under Diagnostic Code 
5259, a 10 percent rating may be assigned for symptomatic 
removal of semilunar cartilage.  Under Diagnostic Code 5262, 
ratings of 10, 20, and 30 percent, respectively, can be 
assigned for malunion of the tibia and fibula with slight, 
moderate, or marked knee or ankle disability.  If there is 
nonunion of the tibia and fibula, with loose motion requiring 
a brace, a 40 percent rating is assigned.  Finally, 
Diagnostic Code 5263 provides a single 10 percent rating for 
genu recurvatum, acquired, traumatic, with weakness and 
insecurity in weight-bearing objectively demonstrated.

Separate evaluations may be assigned for non-overlapping 
manifestations of knee disability.  See, e.g., 38 C.F.R. 
§ 4.14 (2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994); VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 (Oct. 6, 2004) 
(separate ratings for limitation of flexion and extension of 
the knee); VAOPGCPREC 9-98, 63 Fed. Reg. 56,703-04 (Oct. 22, 
1998) (separate ratings for instability and limitation of 
motion); VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (Dec. 1, 1997) 
(to the same effect).  However, the combined evaluation for 
the affected leg cannot exceed the rating for amputation at 
the elective level, were amputation to be performed.  
38 C.F.R. § 4.68 (2009).

In the present case, the record shows that the Veteran was 
granted service connection for patellofemoral syndrome of the 
left knee in April 2002.  The disorder has been rated 20 
percent disabling under Diagnostic Code 5299-5260, effective 
from July 1998.

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of a schedular evaluation in excess of 20 
percent for the Veteran's service-connected left knee 
disorder.  The reports of the most recent VA examinations, 
dated in September 2007 and October 2008, show that he can 
fully flex and extend the knee; that he has pain-free flexion 
to at least 100 degrees; that he has pain-free extension from 
130 to 0 degrees; and that there is no evidence of additional 
loss of motion with repetitive use.  He can stand for up to 
one hour, can walk for up to a mile or more, and his 
disability is shown to have only a mild to moderate effect on 
activities such as chores, shopping, exercise, traveling, and 
recreation (although it may prevent his participation in 
sports).  There is no objective evidence of deformity, 
masses, or grinding.  The knee is not ankylosed, and he is 
not shown to suffer from any service-connected malunion or 
nonunion of the tibia or fibula, or genu recurvatum.  In 
addition, although he has at times complained that his knee 
feels as though it "gives way," the medical evidence shows 
that there is no objective evidence of true dislocation or 
instability.

The Veteran is shown to have tenderness in the knee, with 
abnormality of the meniscus, crepitus (i.e., popping), and 
occasional locking.  He also complains of intermittent 
effusions.  Ordinarily, that complex of symptoms might 
warrant the assignment of a 20 percent rating under 
Diagnostic Code 5258.  Diagnostic Code 5258 is premised, in 
part, on pain, however; a factor which is already 
contemplated by the rating currently assigned under 
Diagnostic Code 5299-5260.  Assigning separate ratings for 
the same disabling manifestation is prohibited by 38 C.F.R. 
§ 4.14.  The Board finds no evidentiary basis for the 
assignment of a higher evaluation under any of the 
potentially applicable diagnostic codes.

C.  Sinusitis

Sinusitis is evaluated in accordance with the criteria set 
forth in 38 C.F.R. § 4.97, Diagnostic Codes 6510-6514 (2009).  
A 10 percent rating is assigned if there are one or two 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or if there are three to six non-incapacitating episodes per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  A 30 percent rating is assigned if there are 
three or more incapacitating episodes per year requiring 
prolonged antibiotic treatment, or if there are more than six 
non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting.  The 
highest available schedular rating, 50 percent, is assigned 
following radical surgery with chronic osteomyelitis, or 
where there is near constant sinusitis characterized by 
headaches, pain, and tenderness of the affected sinus and 
purulent discharge or crusting after repeated surgeries.  Id.  
An "incapacitating episode" of sinusitis is one that 
requires bed rest and treatment by a physician.  Id. (Note).

In the present case, the record shows that the Veteran was 
granted service connection for sinusitis in April 2002.  The 
disorder has been rated 10 percent disabling, effective from 
July 1998.

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of a schedular evaluation in excess of 10 
percent for the Veteran's sinusitis.  The evidence does not 
show that the Veteran has undergone surgery for sinusitis or 
that he currently suffers from "incapacitating episodes" of 
sinusitis, as that term is defined by regulation.  Nor is 
there any evidence that he suffers from more than six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.  In 
his statements and testimony, he has reported having only one 
or two such episodes per year.  The weight of the evidence is 
against the assignment of a higher schedular evaluation.

D.  Consideration of Staged Ratings

In evaluating the Veteran's claims, the Board has 
specifically considered whether the Veteran is entitled to a 
"staged rating."  See Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
It is the Board's conclusion, however, that the Veteran's 
PTSD, left knee disability, and sinusitis have never been 
more than 30, 20, and 10 percent disabling, respectively, 
since the time that the underlying claims for increase were 
filed, or during the one-year prior.  A "staged rating" is 
not warranted.  Symptoms or findings of a higher evaluation 
for any of these disorders have not been shown as discussed 
above in detail.

E.  Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2009).  The criteria for such an award is a finding that the 
case presents an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the Veteran's claims should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The Veteran's complaints pertaining to his PTSD, 
left knee disability, and sinusitis are fully contemplated by 
the relevant diagnostic criteria.  There is nothing in the 
record to suggest that his disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards.  See, e.g., 
Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

A rating in excess of 30 percent for PTSD is denied.

A rating in excess of 20 percent for patellofemoral syndrome 
of the left knee is denied.

A rating in excess of 10 percent for sinusitis is denied.


REMAND

As discussed above, the Veteran has filed what can reasonably 
be construed as a timely NOD with respect to the matter of 
his entitlement to an initial rating in excess of 10 percent 
for right knee strain with degenerative changes.  See 
Introduction, supra.  To date, no SOC as to that issue has 
been furnished.  In Manlincon v. West, 12 Vet. App. 238 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) held that when an appellant files a timely NOD 
as to a particular issue, and no SOC is furnished, the Board 
should remand, rather than refer, the issue for the issuance 
of an SOC.  38 C.F.R. § 19.9 (2009).

For the reasons stated, this case is REMANDED for the 
following actions:

Unless the claim is resolved by granting the 
benefits sought, or the NOD is withdrawn, 
furnish an SOC to the Veteran and his 
representative, in accordance with 38 C.F.R. 
§ 19.29, concerning the matter of the 
Veteran's entitlement to an initial rating 
in excess of 10 percent for right knee 
strain with degenerative changes.  The issue 
should be certified to the Board for 
appellate review if, and only if, a timely 
substantive appeal is received.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The remanded matter must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development 


or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


